Citation Nr: 0722279	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-31 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister, M.A.M.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
October 1984 and from September 1988 to December 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by which the RO, inter 
alia, denied service connection for depression.  

In May 2007, the veteran presented testimony at a hearing 
before the undersigned that was conducted via video 
teleconference.  


FINDING OF FACT

The veteran's depression is not shown to be related to his 
active duty service.


CONCLUSION OF LAW

The veteran's depression is not due to disease or injury that 
was incurred in active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in January 2004 and March 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini, supra.  Finally, via the March 2006 letter, he was 
apprised regarding disability ratings and effective dates.  
Dingess/Hartman, supra.  

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA medical records.  The veteran has been 
afforded a VA psychiatric examination, as required under some 
circumstances by VCAA.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

"Clear and unmistakable evidence" is simply evidence that 
cannot be misinterpreted and misunderstood; it is that which 
is "undebatable."  See Vanerson v. West, 12 Vet. App. 254 
(1999).  In making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the statutory 
presumption of soundness, VA must consider all medically 
accepted evidence bearing on whether the veteran was 
suffering from the disorder in question prior to induction 
and should give weight to particular evidence based on 
accepted medical standards and medical knowledge regarding 
the known characteristics of particular disorders, as 
directed in 38 C.F.R. § 3.304(b)(2).  See Harris v. West, 203 
F.3d 1347, 1350 (Fed. Cir. 2000).

In short, what is required is that the evidence, whatever it 
may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed prior to 
service.  See Harris, 203 F.3d at 1349.

Factual Background 

The service medical records indicate that in 1981, the 
veteran was facing great stress due to the placement of his 
out-of-wedlock child in foster care.

In 1984, the veteran complained of a poor appetite as well as 
trouble sleeping and concentrating.  He related some marital 
problems due to his wife's confessed infidelity and financial 
indebtedness caused by his wife.  He spoke of his situation 
calmly and rationally and indicated that his mother, sister, 
and brother were supportive.  Mild depression was diagnosed.  

On enlistment to all periods of service, the veteran denied 
symptoms of a psychiatric nature, and no psychiatric 
diagnoses are present in the corresponding medical 
examination repots.  Similarly, on separation from all 
periods of service, the veteran did not report any 
psychiatric problems, and no psychiatric disorders were found 
during the accompanying medical examinations.  The Board 
observes that the veteran had a short period of reenlistment 
from March 15, 1996 to December 1996 that immediately 
followed separation on March 14, 1996.

In June 2003, the veteran underwent a VA psychiatric 
evaluation.  He indicated that his second wife had been 
undergoing treatment for depression and bipolar disorder for 
several years and that her problems had an impact upon his 
own psychological wellbeing.  He also stated that he had been 
more anxious since September 11, 2001.  The veteran also 
described fears related to his health.  The veteran asserted 
that he was unemployed and left his job the year before due 
to depression, stress, and anxiety.  The veteran denied prior 
psychiatric treatment but indicated that he had "seen 
someone" after his first divorce.  The veteran spoke of 
depression in 1985 after the deaths of his mother and 
brother.  He stated that he sought counseling the year before 
for compulsive gambling.  The examiner commented that the 
veteran was able to connect his depression to his 
unemployment and inability to work.  According to the 
examiner, the veteran's anxiety was related to employment, 
finances, and health.  The examiner diagnosed depression not 
otherwise specified.

On January 2004 VA mental disorders examination, the veteran 
indicated that he spent approximately half of his Navy career 
in Scotland.  He married his first wife in 1982 and got 
divorced approximately seven years later due to her 
promiscuity.  He next married in 1990 and indicated that he 
was separated.  His second wife had a history of bipolar 
disorder and caused the veteran to go into debt.  He stated 
that he left his last position due to an inability to 
concentrate and depression.  He also spoke of paralyzing 
anxiety.  The examiner diagnosed depression not otherwise 
specified.  In an April 2004 addendum to the January 2004 
examination report, the examiner opined that the veteran's 
depression was unrelated to service, as depression was not 
diagnosed therein and was related to his wife's bipolar 
disorder resulting in the veteran's bankruptcy.  

In June 2004, after learning that service connection for 
depression had been denied, the veteran asserted that he left 
service when he did because he was "barely functioning" and 
feared that he would be kicked out.  

In May 2007, the veteran and his sister, M.A.M., a nurse with 
long experience in psychiatric treatment, testified at a 
hearing before the undersigned.  The veteran stated that 
depression was initially diagnosed in 1984 pursuant to 
marital trouble and problems with his supervisor.  M.A.M. 
testified that in 1983, during service, she visited the 
veteran.  During the visit, he complained of problems with 
his superiors.  According to her, the veteran appeared to be 
struggling and seemed to have difficulty concentrating.  The 
veteran was asked why, when reentering service in 1988, he 
did not disclose that he was suffering from depression.  The 
veteran answered that he was afraid that such a disclosure 
would stand in the way of employment opportunities.  In 
addition, the veteran indicated that he did not seek 
treatment after service because he did not know what was 
wrong until he was unable to work and seeking VA psychiatric 
treatment.  M.A.M. testified that she recalled that after 
separation from the veteran's first period of service he 
struggled for many years with concentration and sleep 
problems and reenlisted to "get some continuity back in his 
life."  M.A.M. further asserted that the veteran's 
depression was ongoing from 1983 to the present.  

Discussion

That the veteran suffered from depression during his first 
period of service is undisputed.  The Board also credits 
M.A.M.'s assertions that the veteran suffered from depression 
after his first period of service.  The Board, however, is 
not of the impression that the presumption of soundness has 
been overcome regarding the veteran's subsequent periods of 
service.  

Upon future enlistments, the veteran denied all mental health 
problems, and no such problems were diagnosed.  During these 
subsequent periods of enlistment, the veteran did not seek 
any mental health treatment, and he again denied any problems 
of a psychiatric nature on separation from all subsequent 
periods of service.  Moreover, on separation from these 
subsequent periods of service, no psychiatric disorders were 
diagnosed.  After his retirement in December 1996, indeed, 
the veteran did not seek any treatment for unpleasant 
emotional symptomatology until June 2003.  

In order for the presumption of soundness to be overcome, the 
evidence, whatever it may be, must lead, clearly and 
unmistakably, to the conclusion that the injury or disease 
existed prior to service.  See Harris, 203 F.3d at 1349.  The 
presumption cannot be overcome in this instance.  While the 
veteran might well have been depressed for a time after his 
first period of service, especially considering the deaths of 
his mother and brother in 1985, the evidence suggests that 
the depression had subsided and was no longer present when 
the veteran reenlisted for subsequent periods of service.  
Indeed, he reported no depression or similar symptomatology 
on reenlistment, during reenlistment, or on retirement.  Id.  
Because the veteran is presumed to have been in sound 
condition when enlisting subsequent to October 1984 and 
because there is no objective evidence of depression in 
service or for over six years after the veteran's retirement 
from service, service connection for depression must be 
denied, particularly in light of the VA psychiatric opinion 
provided in April 2004.  38 C.F.R. § 3.303.

The Board is cognizant of the veteran's fears regarding 
reporting depressive symptoms in service.  However, the long 
lapse between retirement in December 1996 and the seeking 
treatment for depression in June 2004 militates against a 
finding that his current depression is due to service.  The 
Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) ) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  The Board, moreover, 
emphasizes that although the veteran's sister may be 
competent to render psychiatric opinions, she was not 
necessarily in close enough proximity to the veteran over the 
years to provide a persuasive opinion regarding the 
continuity of symptomatology of the veteran's depression from 
1983 forward.  The veteran spent many years in Scotland where 
his sister, presumably, could not observe his behavior.  The 
record does not reflect, moreover, that the veteran and his 
sister lived in close proximity after the veteran retired 
from service.  Thus, while competent to render medical 
opinions, the Board does not credit M.A.M.'s conclusion 
regarding continuous depression since 1983.  The Board 
reminds the veteran that VA decision makers have discretion 
to accept or reject pieces of evidence provided that 
sufficient reasons and bases are set forth explaining such 
actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992). 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


